EXHIBIT 10.24

 

PEOPLES BANCORP INC. ANNUAL REPORT ON FORM 10-K

FOR FISCAL YEAR ENDED DECEMBER 31, 2006

 

SUMMARY OF PERQUISITES FOR EXECUTIVE OFFICERS  

OF PEOPLES BANCORP INC.

 

Based on business need, on a case-by-case basis, the Compensation Committee of
the Board of Directors (the “Committee”) of Peoples Bancorp Inc. (“Peoples”)
grants the use of a company-paid automobile and country club membership to
selected executive officers of Peoples to further business development on behalf
of Peoples. Expenses relating to personal use of the country club amenities are
either reimbursed to Peoples or paid by the executive officer. Expenses relating
to personal use of company automobiles are reported as income to the executive
officer.

On January 12, 2006, the Committee approved the adoption of an Executive Health
Program for the executive officers. The Executive Health Program provides an
opportunity for each named executive officer to participate in a comprehensive
medical screening annually at the expense of Peoples. Participation is
voluntary. The objective of the Executive Health Program is the early
identification of potential health problems and the prompt, expert treatment of
any medical problems detected, which could negatively impact Peoples’ financial
performance or current management succession plans.

 

 

 